IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: INVOLUNTARY TERMINATION              : No. 546 MAL 2016
OF PARENTAL RIGHTS TO N.D.B., A             :
MINOR                                       :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
PETITION OF: A.A.B., NATURAL                :
FATHER                                      :


                                       ORDER



PER CURIAM

     AND NOW, this 31st day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.